223
                      .._.     .
                      .-Y                                                                ..



               OFFICE OF THE ATTORNEY                    GENERAL OF TEXAS
                                                AUSTlN
Q-G-
*-.-




       Hononblo ftrd T.              Porte
       county Attornry
       Kaufmea, Teur

       mlar    sir:




                     In row Utter
       the    iollmtag   hat

                                                                18 dealer          lrllr




                                                     ohe8er who 80ia mioh
                                                   0 the proririo~  OS
                                                   ~17   in   ri~r   0t    th0     rO0t
                                                   tiOn 0t 8Wh        tire8        and
                                        tgagr  ana therefore          it      fr
                                        oh aortego   ir r.ll&
                                     ? letter of Hay $9 1940, rrlatlngto this
                                     enkna    that. the tbe#  and tube8 in queetlon
                                      the the    tho mortge$a wa# exoOutod.
                             titlelo 1666, Vernon*0 Penal code,,tads                      8a r0110rrt
                   *Ii •~ perron hm8 glren or dull   hrreaitor
              give any mortgage, deea of trust or othor lion,
              in writing, upon any perion or novablo property
              or growing 0r0p or fam proauoe, 8na 8haii re-
              move thr rams or any part thereof                  out of the
                                                                224


Hon. Boa   T. Porter, Page a


    Stat., or out of the oounty in wh1oh it wa.
    looated at the time thr mortgese or lien wz8
    oreated, or shell eel1 or otherwire dlrpore of
    the sume with lntsnt to defraud the psraoh
    having euoh lien, either originally or by
    transter, he shnll be oonfined ln the poniten-
    Mary for not lass than two nor zore than
    fire yeara. Proof thot the nortgegor removed
    euoh prnperty out of the county in rhioC it
    was located nt ths time the mortgage or lie&
    m8 created or that he rold or othexwlro dlr-
    posed of the saao either orl~lnelly or by'
    transfer and that the mortgagor failed to..pap
    the debt or any part thereof when.duo for
    whioh tho mortgage or lien was gi'len,or shall
    fail to dollrer posee:sion of said property
    upon demand of the mortgagso, shall be prima
    ieoie evldenoe thst ruoh property wan removed
    or dispoesd of with Intent to defraud as prooldoa
    in this Aot."
          A8 seid in 10 Am. Jur., p. 800, *a ohattel mortgage
upon appurtenances, fixturrs, and the like generally ooYer8
personal property that is intlzataly oonneoted with the
operations of the estebll.kTent or plant whioE 18 mortgaged.'
Tires and tubes nre just as necessary to the preotioel
operation of an autocoblle a8 the wheels. To allow a aan
to remove each pert oi the automobile whioh is not described
with sufficient oerteinty,to ldsntlty it when taken fros
tne vehiole would be to per&t him to dispore of eyerythlag
exoept the license plate, the ohas    &ml the slyins heed.
We do not believe that the Legislature eY0.rintended Article
1558 to be oonstrusd with such strlotEee8. In the firet
plaoe, we think a aortgago upon an automobile OoYars the
tires and tubes m ite whealr at the tize the .zortgaGei8
&Yen, without any further deecriptlon. Hmevor,      we do
not have to rest our opinion on that alone, ior oortelnly
the additional provision *together with al1 to&a, extra
rimr, end other equipment now atteohedW would OOYer the
tirea and tubes il they nerd not already included ae being
a part o? the automobile.
          Froa Irvin ~8. Auto Finance CO., 40 9.w. (aa) 071,
by the %aoo Court of Civil A;.pealfi,
                                    we quote:
          *In the case at bar, tha Pinance COWanY,
     when it took the nortgago in question, OYidently
 c
                                                                225




     intended to tmrr 8eoPrlt~ othOr then just       the
     lutomobllo who0 it a080rib0a th0 property       es
     'en 8utomblle, 6 spare tin       end tub0 en+   lll
     rqulpmont.' Cloerly the mortpgo w0tia
                    l
     Oovor eny 4na 11a&aont      thst    wOntwl$h    or
     balonfed to the lutoaoblls la qurstlon.
     I'm
       l    ~?




           In the oaso o? @Tare= 0s. Stetoi    T8 8.51. (Ma)
917, the a4frnaant h4a b88n eonrloted or airp08146 0r aort-
gaged property,   to wit,  wool. The aO80tIptI4n oontelned In
the aortg8pg;e -8  of owtaIn 8bsop, 'together with . . ,
611 wool grown end shorn irollthe lbmo dororlbea sheep.*
The juagmat ras rOw80a en& the oeme remeniloa,but we
think the Impl~oetlon 1s that suoh l desorlphlon rer
ru??lOlent upon whIoh to beso 8 prosooutlon. The aosorlp-
tlon oi thr wool WI 80 grneral that      onoo rbrerea from
the sheep it 009l.d not be id0ntiri0a    es thet grown OA the
pertlouler sheep without the 8Id of Oxtrueour tostllapny.
Prom the oplnioa   in  that 0488 we quoter

            *By bill of ororptlon lo. 1 th0 eppol-
     lent  oomplelor of the lotloa ot thi trial     oourt
     In sustaining the state'8 objeotioa    to tho Sol-
     lowla~ tertIs.ay Of the appellant: *Some-
     on8 hea to pay th0 poturago     out them to
     c. 8. word; met. we8 what I u80a it Sor the
     rhook In the .u! of (W.9: nhloh I ro0oir.d
     for the 8.10 or the wool.* !l'ho   c o ur l
                                               ttteohrm
     to the bill the folloring qu~l?ioetlon, to witr
     *The alrtriot 6ttorneT   objrot  to th8 question8
     end laswors redo before tho Juv end his
     objsotion   rar rurtela8a, but ho did 808 re-
     quest the dxoluslon   of thi. .+Idenoe aor we8
     the same 8xOluded bf thr OOUrt. The jUr;r
     ho.rd 411 thr quratloku   4Aa easwors thorn-
     to.* We bollerr     th e
                            lppelleatt8 oontratlon
     murt bo rusteinrd booeuse the mortgeso up-
     on Its ieoe dlroloror the feat that tho egpel-
     lent war perturing hlr 8lwep In C. R. Vford*8
     ‘i”‘:~t~~~~~~~~r~~~~~~~a~.M-
       ore                             n on the wool
     as woli a. tho Sheep, end I? the eppollent
     so&a the wool end eppliid the money to thr
     p4yWAt    or tho rent au8 to word, then ho
     00tia u0t be gulltr   or rnuaulmtl~    aiBDOB-
     Ina or mort~qed    propert es t$. word we8
                                                                     226   ,




Hon. Fred T. Portor, Page 4


      entitled to prlorlty of pqnent out of the
      sheep and wool, and lo rupport of the views
      hereio expressed we refer to the following
      cases t Rogers v. Grigg et al (Tex:.CIT. App.)
      29 S.W. 654; Gorzm Co. T, Jones (Tex.-Clr,
      App.) 248 S. Vl. 448.     Again, if the a?pel-
      lant thought that Word was entitled to be
      paid ths amount due for penturiag     the Sheep
      out of tCe wool, whetter in iaot he vfas or
      not, and the appellant under suoh a belief i
      sold the wool ~AU had no present iatentioa
      OS defri1~4i~gthe bmk, then ho would noti
      be guilty Of frhUdUl8Atly diSpO8i~g Of mPt-
      gaged Drogerty because ths fraudulent 1;
      tent, which 1s the girt of the offense, would
      bs laoking. We are con8tralaed to holll that
      the appellant should ham beeri permitted      to
      teatifg that he rold the wool and used the
      prO8eeUS of tha sble in pepant Of the rent
      due !ir.‘.YorQ for pasturing   the rheep, eAd
      this 18s~ sk,ouldhave been subnltted to the
      jury Under appropriate inetruOtiOn8 beoeure
      the fraUdUleAt intent whlah 1s the girt of
      the offense was e question to be subnltted to
      end betamined by the jury?*
            In   0pi~i0~ the description OOAteiAed in the
                 our
aortg%.ye 1s suffloisntto embrace the tires and tubes with
which the oar was epulgged at ths tize ths aortgage was
given end that a ooAvictioA based upon the fraudulent Sale
thereof muld be austelsed if all other elements of the
offense are ale0 proven.




                                  BY L&iaLAL-
                                           GloAAR. x&WI.
                                                  Assl8tant




                                                          0
                                                              APPROVfO
                                                                OPINION
                                                              COHMll-rEC
                                                              a&e